DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the item” as twice recited in the last lines of claim 14 and claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 13-15, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasque (US-6,463,644).
 	Pasque shows an item manipulation system (50) comprising a control system (94, 96), a tube (12) defining a channel (16), a flexible suction cup (20), and a linear actuator (22, 34) configured to extend the suction cup outside of the tube (see Fig. 1) and retract the cup within the channel (see Fig. 2).  Regarding claims 2, 3, 14, and 15, the suction cup (20) and end face (28) of the tube are capable or “configured” to grip different surface regions of different components during the assembly of an automobile or the like (see col. 4, lines 17-21).

Claim(s) 1-4, 8-10, and 12-15, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO WO 2018/168030.
 	The WIPO WO 2018/168030 reference shows a robotic manipulation system comprising a control system (93) and a tube (10) defining a central channel in which a suction cup assembly (20) is movably positioned such that the cup (21) can extend outside of the channel (Fig. 2) or retract within the channel (Fig. 4d).  A linear actuator in the form of a piston (see embodiment of Fig.6) is attached to the suction cup assembly through an end shaft.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girtman et al. (US-9,487,361).
 	The patent to Girtman et al. shows an embodiment of an item manipulation system in Figure 20 comprising a control system (180) and an end effector (408) having an array of suction grasping tools including a first set (418) of grasping tool and a second set (416) of grasping tools wherein the sets of tools “may be independently extendable and retractable” (col. 17, lines 53-65) towards and away from the items to be grasped.  A vision system (180) is used to send signals to the controller indicative of the size and shape of a particular item amongst a plurality of stacked items.  Regard claim 19, due to their independent control capabilities, the first set (418) of grasping tools are capable or configured to grasp an item and then retract towards the second set (416) of grasping tools which can also grasp a portion of the retracted item.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Pasque (US-6,463,644) or WIPO WO 2018/168030 in view of Tanaka et al. (US-2019/0030730).
 	Neither Pasque nor the WIPO (‘030) reference discloses a means for identifying body shape characteristics of an item to be grasped or an ejector for releasing a grasped item.
	However, the Tanaka et al. publication shows an item manipulation device comprising a recognition unit (14) that operates with a calculator (26) and controller (13) to identify three-dimensional information of the items (16) to be grasped.  The Tanaka et al. publication also discloses an ejector for discharging compressed air through its suction cups (32A-D) when releasing an item (see paragraph [0083]).
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide either the Pasque or WIPO (‘030) manipulation system with a recognition unit, similar to that disclosed in the Tanaka et al. publication, for identifying body shape information of the item(s) to be grasped thereby better preparing the grasping tool to accurately engage the correct item.  It also would have been obvious to provide an ejector on either the Pasque or WIPO (‘030) manipulation system, as taught by Tanaka et al., in order to more reliably release an item at the desired time and location.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girtman et al. (US-9,487,361) in view of Tanaka et al. (US-2019/0030730).
 	The Girtman et al. patent does not disclose an ejector for selectively releasing a grasped item as called for in claim 20 of the instant application.
 	However, as pointed out above, the Tanaka et al. publication discloses an ejector for discharging compressed air through its suction cups (32A-D) when releasing an item (see paragraph [0083]).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an ejector on the Girtman et al. system, as taught by Tanaka et al., in order to reliably release a grasped object when and where it is desired.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 905 (see Figure 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 908.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Cite 1 (U.S. Patents) has been corrected to accurately reflect the Issue Date and name of Patentee.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tveit (US-5,572,785) and Riley et al. (US-5,110,239) show suction cups linearly movable within the channel of an outer tube.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/29/2022